TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00052-CV


In re Daniel Irons, Steven Traweek, Michael Cohen, Robert Flanakin, and
Pathology Resource Consultants, LP




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R

		Relators have filed a petition for writ of mandamus seeking relief from the trial
court's Order on Plaintiff's Motion for Partial Relief from Protective Order, signed January 24, 2008,
modifying the terms of the parties' agreed Protective Order entered January 31, 2007.  Relators seek
emergency relief from the order of January 24, 2008, to prevent disclosure of certain information
pending our review of the merits of the petition for writ of mandamus.
		The Emergency Motion for Temporary Relief is granted.  The trial court's Order on
Plaintiff's Motion for Partial Relief from Protective Order, signed January 24, 2008, is stayed
pending further order of this Court.
		The Motion to Review Confidential Documents in Camera is granted.
		The real party in interest, Steve Bauserman, is requested to file a response to the
petition for writ of mandamus by February 11, 2008.

		Ordered January 29, 2008.


  
						G. Alan Waldrop, Justice
Before Chief Justice Law, Justices Pemberton and Waldrop